DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response filed on July 13, 2022 to the restriction requirement of April 13, 2022 has been received.  Applicant has elected without traverse Group I, and the species of SEQ ID NOs:27, 17, 16, and 52 for examination. The species of SEQ ID NOs have all been rejoined for examination. Claims 87-106 are pending. Claims 93-105 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 87-92 and 106 are currently under prosecution.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


2.	Claims 87-92 and 106 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,519,248. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent is claiming:
1. A bispecific binding molecule comprising a monoclonal antibody that is an immunoglobulin that binds to HER2, wherein said immunoglobulin is mutated in its Fc region to eliminate a glycosylation site, said immunoglobulin comprising two identical heavy chains and two identical light chains, said light chains being a first light chain and a second light chain, wherein the first light chain is fused to a first single chain variable fragment (scFv), via a peptide linker, to create a first light chain fusion polypeptide, and wherein the second light chain is fused to a second scFv, via a peptide linker, to create a second light chain fusion polypeptide, wherein the first and second scFv (i) are identical, and (ii) bind to CD3, wherein the first and second light chain fusion polypeptides are identical, and wherein the sequence of each heavy chain is SEQ ID NO: 27, wherein the sequence of the first light chain is SEQ ID NO: 25, and wherein the sequence of the first scFv is SEQ ID NO: 52.
2. The bispecific binding molecule of claim 1, wherein the sequence of each heavy chain is SEQ ID NO: 27 and wherein the sequence of the first light chain fusion polypeptide is SEQ ID NO: 34.
3. The bispecific binding molecule of claim 1, wherein the monoclonal antibody is aglycosylated.
4. The bispecific binding molecule of claim 2, wherein the monoclonal antibody is aglycosylated.
5. A pharmaceutical composition comprising a therapeutically effective amount of the bispecific binding molecule of claim 1 and a pharmaceutically acceptable carrier.
6. A pharmaceutical composition comprising a therapeutically effective amount of the bispecific binding molecule of claim 2 and a pharmaceutically acceptable carrier.
7. The bispecific binding molecule of claim 1, wherein the first scFv is fused to the carboxyl end of the first light chain, and wherein the second scFv is fused to the carboxyl end of the second light chain.
8. A bispecific binding molecule comprising a heavy chain-aglycosylated monoclonal antibody that is an immunoglobulin that binds to HER2, said immunoglobulin comprising two identical heavy chains and two identical light chains, said light chains being a first light chain and a second light chain, wherein the first light chain is fused to a first single chain variable fragment (scFv), via a peptide linker, to create a first light chain fusion polypeptide, and wherein the second light chain is fused to a second scFv, via a peptide linker, to create a second light chain fusion polypeptide, wherein the first and second scFv (i) are identical, and (ii) bind to CD3, wherein the first and second light chain fusion polypeptides are identical, and wherein
(a) the sequence of each heavy chain is any of SEQ ID NOs: 23, 27, 62 and 63; and
(b) the sequence of the first light chain fusion polypeptide is any of SEQ ID NOs: 29, 34, 42-47, and 60.
9. The bispecific binding molecule of claim 8, wherein the sequence of each heavy chain is SEQ ID NO: 27 and wherein the sequence of the first light chain fusion polypeptide is SEQ ID NO: 47.
10. The bispecific binding molecule of claim 8, wherein the sequence of each heavy chain is SEQ ID NO: 27 and wherein the sequence of the first light chain fusion polypeptide is SEQ ID NO: 29.
11. The bispecific binding molecule of claim 8, wherein the sequence of each heavy chain is SEQ ID NO: 62, and wherein the sequence of the first light chain fusion polypeptide is SEQ ID NO: 60.
12. The bispecific binding molecule of claim 8, wherein the sequence of each heavy chain is SEQ ID NO: 27 and wherein the sequence of the first light chain fusion polypeptide is SEQ ID NO: 34.
13. The bispecific binding molecule of claim 8, wherein the monoclonal antibody is aglycosylated.
14. The bispecific binding molecule of claim 11, wherein the monoclonal antibody is aglycosylated.
15. The bispecific binding molecule of claim 12, wherein the monoclonal antibody is aglycosylated.
16. A pharmaceutical composition comprising a therapeutically effective amount of the bispecific binding molecule of claim 8 and a pharmaceutically acceptable carrier.
17. A pharmaceutical composition comprising a therapeutically effective amount of the bispecific binding molecule of claim 11 and a pharmaceutically acceptable carrier.
18. A pharmaceutical composition comprising a therapeutically effective amount of the bispecific binding molecule of claim 12 and a pharmaceutically acceptable carrier.
19. A bispecific binding molecule comprising a heavy chain and a light chain fusion polypeptide, wherein the heavy chain comprises the sequence set forth in SEQ ID NO: 27 and the light chain fusion polypeptide comprises the sequence set forth in SEQ ID NO: 34.
20. A pharmaceutical composition comprising a therapeutically effective amount of the bispecific binding molecule of claim 19 and a pharmaceutically acceptable carrier.


3.	Claims 87-92 and 106 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,046,768. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent is claiming a method utilizing the instantly claimed bispecific antibody, thereby rendering the instant bispecific antibody obvious:

1. A method of treating a HER2-positive, PDL1-positive cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a bispecific binding molecule comprising a monoclonal antibody that is an immunoglobulin that binds to HER2, wherein said immunoglobulin is mutated in its Fc region to destroy a glycosylation site, said immunoglobulin comprising two identical heavy chains and two identical light chains, said light chains being a first light chain and a second light chain, wherein the first light chain is fused to a first single chain variable fragment (scFv), via a peptide linker, to create a first light chain fusion polypeptide, and wherein the second light chain is fused to a second scFv, via a peptide linker, to create a second light chain fusion polypeptide, wherein the first and second scFv (i) are identical, and (ii) bind to CD3, and wherein the first and second light chain fusion polypeptides are identical, wherein the cancer is resistant to PDL1 blockade with an anti-PDL1 antibody or an antigen-binding fragment thereof and/or is resistant to PD1 blockade with an anti-PD1 antibody or an antigen-binding fragment thereof, and
wherein the heavy chains comprise a VH domain present in any of SEQ ID NOs: 23, 27, 62 or 63;
wherein the light chains comprise a VL domain present in SEQ ID NO: 25; and
wherein the first and second scFvs comprise a VH domain having a sequence selected from the group consisting of SEQ ID NOs: 15, 17 and 64, and a VL domain having a sequence selected from the group consisting of SEQ ID NOs: 16 and 65,
wherein administration of the therapeutically effective amount of the bispecific binding molecule reduces tumor volume in the subject compared to an untreated control subject suffering from the HER2-positive, PDL1-positive cancer.
2. The method of claim 1, wherein:
(a) the sequence of each heavy chain is any of SEQ ID NOs: 27 or 62;
(b) the sequence of each light chain is SEQ ID NO: 25;
(c) the sequence of the peptide linker is any of SEQ ID NOs: 14 or 35-41;
(d) the sequence of an intra-scFv peptide linker between a VH domain and a VL domain in the first scFv is any of SEQ ID NOs: 14 or 35-41;
(e) the sequence of the scFv is any of SEQ ID NOs: 19 or 48-59; or
(f) the sequence of the first light chain fusion polypeptide is any of SEQ ID NOs: 29, 34, 42-47, or 60.
3. The method of claim 1, wherein the sequence of each heavy chain is SEQ ID NO: 27, and wherein the sequence of each light chain is SEQ ID NO: 25.
4. The method of claim 1, wherein the sequence of the scFv is SEQ ID NO: 52.
5. The method of claim 1, wherein the sequence of the first light chain fusion polypeptide is SEQ ID NO: 34.
6. The method of claim 1, wherein the sequence of the heavy chain is SEQ ID NO: 62 and wherein the sequence of each light chain fusion polypeptide is SEQ ID NO: 60.
7. The method of claim 1, wherein the sequence of the heavy chain is SEQ ID NO: 27 and wherein the sequence of each light chain fusion polypeptide is SEQ ID NO: 34.
8. The method of claim 1, wherein the heavy chain has been mutated to destroy an N-linked glycosylation site.
9. The method of claim 1, wherein the HER2-positive cancer is a metastatic tumor.
10. The method of claim 1, wherein the administering is intravenous, intraperitoneal, intrathecal, intraventricular in the brain, or intraparenchymal in the brain.
11. The method of claim 1, wherein the HER2-positive cancer is resistant to treatment with trastuzumab, cetuximab, lapatinib, erlotinib, or any other small molecule or antibody that targets the HER family of receptors.
12. The method of claim 1, wherein the monoclonal antibody is aglycosylated.
13. The method of claim 1, wherein the HER2-positive, PDL1-positive cancer is breast cancer, gastric cancer, an osteosarcoma, desmoplastic small round cell cancer, ovarian cancer, prostate cancer, pancreatic cancer, glioblastoma multiforme, gastric junction adenocarcinoma, gastroesophageal junction adenocarcinoma, cervical cancer, salivary gland cancer, soft tissue sarcoma, leukemia, melanoma, Ewing's sarcoma, rhabdomyosarcoma, or neuroblastoma.
14. A method of treating a HER2-positive, PDL1-positive cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a bispecific binding molecule comprising a heavy chain-aglycosylated monoclonal antibody that is an immunoglobulin that binds to HER2, said immunoglobulin comprising two identical heavy chains and two identical light chains, said light chains being a first light chain and a second light chain, wherein the first light chain is fused to a first single chain variable fragment (scFv), via a peptide linker, to create a first light chain fusion polypeptide, and wherein the second light chain is fused to a second scFv, via a peptide linker, to create a second light chain fusion polypeptide, wherein the first and second scFv (i) are identical, and (ii) bind to CD3, and wherein the first and second light chain fusion polypeptides are identical, wherein the cancer is resistant to PDL1 blockade with an anti-PDL1 antibody or an antigen-binding fragment thereof and/or is resistant to PD1 blockade with an anti-PD1 antibody or an antigen-binding fragment thereof, and
wherein the heavy chains comprise a VH domain present in any of SEQ ID NOs: 23, 27, 62 or 63;
wherein the light chains comprise a VL domain present in SEQ ID NO: 25; and
wherein the first and second scFvs comprise a VH domain having a sequence selected from the group consisting of SEQ ID NOs: 15, 17 and 64, and a VL domain having a sequence selected from the group consisting of SEQ ID NOs: 16 and 65,
wherein administration of the therapeutically effective amount of the bispecific binding molecule reduces tumor volume in the subject compared to an untreated control subject suffering from the HER2-positive, PDL1-positive cancer.
15. A method of treating a HER2-positive, PDL1-positive cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a bispecific binding molecule, said bispecific binding molecule comprising two identical heavy chains and two identical light chain fusion polypeptides, wherein each heavy chain comprises the sequence set forth in SEQ ID NO: 27 and each light chain fusion polypeptide comprises the sequence set forth in SEQ ID NO: 34, wherein the cancer is resistant to PDL1 blockade with an anti-PDL1 antibody or an antigen-binding fragment thereof and/or is resistant to PD1 blockade with an anti-PD1 antibody or an antigen-binding fragment thereof, wherein administration of the therapeutically effective amount of the bispecific binding molecule reduces tumor volume in the subject compared to an untreated control subject suffering from the HER2-positive, PDL1-positive cancer.


4.	Claims 87-92 and 106 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 23, 33, 35, 36, 39, 40, 46, 52, 58, 60, 62 of copending Application No. 16/481,446. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is claiming a method utilizing the instantly claimed bispecific antibody, thereby rendering the instant bispecific antibody obvious:
Claim 1. A method of treating a HER2-positive cancer in a subject in need thereof, comprising administering to the subject (a) a therapeutically effective amount of an ex vivo cell comprising a vector comprising (1) a first polynucleotide comprising nucleotide sequences encoding a light chain fusion polypeptide comprising an immunoglobulin light chain fused to a scFv, via a peptide linker, operably linked to a first promoter, and (i1) a second polynucleotide encoding an aglycosylated immunoglobulin heavy chain that binds to HER2 operably linked to a second promoter, wherein the light chain binds to HER2 and wherein the scFv binds to CD3, or (b) a therapeutically effective amount of an ex vivo cell comprising a mixture of polynucleotides comprising (i) a first polynucleotide comprising nucleotide sequences encoding a light chain fusion polypeptide comprising an immunoglobulin light chain fused to a scFv, via a peptide linker, operably linked to a first promoter, and (ii) a second polynucleotide encoding an aglycosylated immunoglobulin heavy chain that binds to HER2 operably linked to a second promoter, or (c) a therapeutically effective amount of a cell expressing a bispecific binding molecule comprising a heavy chain-aglycosylated monoclonal antibody that is an immunoglobulin that binds to HER2, said immunoglobulin comprising two identical heavy chains and two identical light chains, said light chains being a first light chain and a second light chain, wherein the first light chain is fused to a first single chain variable fragment (scFv), via a peptide linker, to create a first light chain fusion polypeptide, and wherein the second light chain is fused to a second scFv, via a peptide linker, to create a second light chain fusion polypeptide, wherein the first and second scFv (i) are identical, and (ii) bind to CD3, and wherein the first and second light chain fusion polypeptides are identical wherein the cancer expresses a low level of HER2 and is not indicated for treatment with trastuzumab, and wherein the cancer is not a head and neck cancer; wherein each heavy chain comprises a heavy chain variable domain (VH) present in any one of SEQ ID NOs: 23, 27, 62 or 63, and wherein each light chain comprises a light chain variable domain (VL) present in SEQ ID NO: 25; and wherein each scFv comprises a Vu sequence of any one of SEQ ID NOs: 15, 17 or 64, and a VL sequence of any one of SEQ ID NOs: 16 or 65.
Claim 33. The method of claim 1, wherein the sequence of each heavy chain is any one of SEQ ID NOs: 23, 27, 62 or 63, and wherein the sequence of each light chain is SEQ ID NO: 25.
Claim 35. The method of claim 1, wherein the sequence of the peptide linker is any one of SEQ ID NOs: 14 or 35-41.
Claim 36. The method of claim 1, wherein the scFv comprises an intra-scFv peptide linker between the VH  and the VL of the first scFv, optionally wherein the sequence of the intra-scFv peptide linker is any one of SEQ ID NOs: 14 or 35-41.
Claim 39.  The method of claim 1, wherein the sequence of the first scFv is any one of SEQ ID NOs: 19 or 48-59, or wherein the scFv is disulfide stabilized.
Claim 40. The method of claim 1, wherein the sequence of the first light chain fusion polypeptide is any one of SEQ ID NOs: 29, 34, 42-47, or 60.
Claim 46. The method of claim 1, wherein the sequence of the heavy chain and the sequence of each light chain fusion polypeptide is SEQ ID NO: 62 and SEQ ID NO: 60; SEQ ID NO: 27 and SEQ ID NO: 47; SEQ ID NO: 27 and SEQ ID NO: 34, or SEQ ID NO: 27 and SEQ ID NO: 29, respectively.
This is a provisional nonstatutory double patenting rejection.

5.	Conclusion: No claim is allowed. The closest prior art made of record but not relied upon are: US Patent Application Publication 2015/0079088, Lowman et al, claiming priority to July 25, 2013; WO9428027, Bluestone et al; and US Patent 9669107, Kim et al, claiming priority to May 2011.
Lowman et al teach a bispecific binding molecule comprising a monoclonal antibody that is an immunoglobulin that binds to HER2; said immunoglobulin comprising two identical heavy chains and two identical light chains, said light chains being a first light chain and a second light chain, wherein the first light chain is fused to a first single chain variable fragment (scFv), via a peptide linker, to create a first light chain fusion polypeptide, and wherein the second light chain is fused to a second scFv, via a peptide linker, to create a second light chain fusion polypeptide, wherein the first and second scFv (i) are identical, and (ii) bind to CD3, and wherein the first and second light chain fusion polypeptides are identical; wherein the bispecific binding molecule is in a pharmaceutical composition comprising a pharmaceutically acceptable carrier; wherein the HER2 antibody is trastuzumab and the CD3 antibody is OKT3. Lowman et al teach that the function of the bispecific binding molecule is to engage immune effector cells (T-cells) via the CD3 scFv and target tumor cells with a tumor-targeting antibody, such as trastuzumab targeting known tumor antigen HER2. Lowman et al teach the IgG antibody heavy chain Fc region can comprise the N297A mutation to remove the glycosylation site, hence is aglycosylated. See Figure 2B; [5-8]; [13]; [19-21]; [26]; [28]; [31-33]; [124]; [127]; [156-157]; [179-180]; [182]; [184-185]; [189-190]; [225]; [235]; and Table 1 and 2. Lowman et al do not teach the bispecific binding molecule comprises all of the instantly claimed SEQ ID NOs. 
	Bluestone et al teach OKT3 anti-CD3 antibody comprising sequences identical to instant SEQ ID NOs:15 and 16 (see sequence alignments below). Bluestone et al do not teach or suggest making a bispecific antibody comprising a HER2 antibody with the OKT3 sequences.
Kim et al teach trastuzumab (HER2) antibody heavy chain SEQ ID NO:10 that is 100% identical to instant SEQ ID NO:23 (see sequence alignment below). Kim et al teach trastuzumab light chain sequence in Figure 1 that appears to be a match to instant SEQ ID NO:25, except it does not end with terminal amino acids “TS” of SEQ ID NO:25. Kim et al contemplate bispecific antibodies but do not teach or suggest the instant light chain SEQ ID NO:25 of trastuzumab ending with terminal amino acids “TS” or making bispecific antibodies with the OKT3 anti-CD3 antibody sequences.
	
SEQ ID NO:15 (OKT3 VH)
RESULT 1
AAR75224
ID   AAR75224 standard; protein; 119 AA.
XX
AC   AAR75224;
XX
DT   16-OCT-2003  (revised)
DT   25-MAR-2003  (revised)
DT   08-JUL-1995  (first entry)
XX
DE   OKT3 humanized antibody heavy chain variable region (gHG).
XX
KW   OKT3; humanized antibody; 3C10; antibody engineering; immunosuppressive;
KW   monoclonal antibody.
XX
OS   Mus musculus.
OS   Homo sapiens.
OS   Chimeric.
XX
FH   Key             Location/Qualifiers
FT   Region          6
FT                   /note= "mouse residue"
FT   Region          23..24
FT                   /note= "mouse residues"
FT   Region          27..28
FT                   /note= "mouse residues"
FT   Region          29..35
FT                   /note= "CDR region of 3C10 heavy chain"
FT   Region          30
FT                   /note= "mouse residue"
FT   Region          47..48
FT                   /note= "mouse residues"
FT   Region          50..66
FT                   /note= "CDR region of 3C10 heavy chain"
FT   Region          79
FT                   /note= "mouse residue"
FT   Region          99..108
FT                   /note= "CDR region of 3C10 heavy chain"
XX
CC PN   WO9428027-A1.
XX
CC PD   08-DEC-1994.
XX
CC PF   01-JUN-1994;   94WO-US006198.
XX
PR   01-JUN-1993;   93US-00070116.
XX
CC PA   (ARCH-) ARCH DEV CORP.
XX
CC PI   Bluestone JA,  Zivin RA,  Jolliffe L;
XX
DR   WPI; 1995-022721/03.
XX
CC PT   New humanised OKT3 antibody with mutated Fc receptor binding region - 
CC PT   useful as immunosuppressant to reduce transplant rejection, lacks the T-
CC PT   cell activating side effects of wild type antibody.
XX
CC PS   Disclosure; Page 98-99; 135pp; English.
XX
CC   The anti-human CD3 mouse monoclonal antibody OKT3 (IgG2a) can be 
CC   engineered to contain a human Fc region. By transferring the binding 
CC   specificity into a human framework, the immunogenicity is reduced without
CC   affecting the immunosuppressive activity. (Updated on 25-MAR-2003 to 
CC   correct PN field.) (Updated on 16-OCT-2003 to standardise OS field)
XX
SQ   Sequence 119 AA;

  Query Match             100.0%;  Score 658;  DB 1;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGGGVVQPGRSLRLSCKASGYTFTRYTMHWVRQAPGKGLEWIGYINPSRGYTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGGGVVQPGRSLRLSCKASGYTFTRYTMHWVRQAPGKGLEWIGYINPSRGYTNY 60

Qy         61 NQKFKDRFTISRDNSKNTAFLQMDSLRPEDTGVYFCARYYDDHYCLDYWGQGTPVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKDRFTISRDNSKNTAFLQMDSLRPEDTGVYFCARYYDDHYCLDYWGQGTPVTVSS 119


SEQ ID NO:16 (OKT3 VL):
RESULT 1
AAR67448
ID   AAR67448 standard; protein; 107 AA.
XX
AC   AAR67448;
XX
DT   16-OCT-2003  (revised)
DT   25-MAR-2003  (revised)
DT   08-JUL-1995  (first entry)
XX
DE   OKT3 humanized antibody light chain variable region (gLC).
XX
KW   OKT3; humanized antibody; 18E12; antibody engineering; immunosuppressive;
KW   monoclonal antibody.
XX
OS   Mus musculus.
OS   Homo sapiens.
OS   Chimeric.
XX
FH   Key             Location/Qualifiers
FT   Region          24..33
FT                   /note= "CDR region of 18E12 light chain"
FT   Region          45..46
FT                   /note= "mouse OKT3 residues"
FT   Region          49..55
FT                   /note= "CDR region of 18E12 light chain"
FT   Region          88..95
FT                   /note= "CDR region of 18E12 light chain"
XX
CC PN   WO9428027-A1.
XX
CC PD   08-DEC-1994.
XX
CC PF   01-JUN-1994;   94WO-US006198.
XX
PR   01-JUN-1993;   93US-00070116.
XX
CC PA   (ARCH-) ARCH DEV CORP.
XX
CC PI   Bluestone JA,  Zivin RA,  Jolliffe L;
XX
DR   WPI; 1995-022721/03.
XX
CC PT   New humanised OKT3 antibody with mutated Fc receptor binding region - 
CC PT   useful as immunosuppressant to reduce transplant rejection, lacks the T-
CC PT   cell activating side effects of wild type antibody.
XX
CC PS   Disclosure; Page 94; 135pp; English.
XX
CC   The anti-human CD3 mouse monoclonal antibody OKT3 (IgG2a) can be 
CC   engineered to contain a human Fc region. By transferring the binding 
CC   specificity into a human framework, the immunogenicity is reduced without
CC   affecting the immunosuppressive activity. By incorporating the 
CC   modifications at positions 45 and 46 (as shown in the features table), 
CC   expressing this gene will lead to an improved antibody. (Updated on 25-
CC   MAR-2003 to correct PN field.) (Updated on 16-OCT-2003 to standardise OS 
CC   field)
XX
SQ   Sequence 107 AA;

  Query Match             100.0%;  Score 565;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCSASSSVSYMNWYQQTPGKAPKRWIYDTSKLASGVPSR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCSASSSVSYMNWYQQTPGKAPKRWIYDTSKLASGVPSR 60

Qy         61 FSGSGSGTDYTFTISSLQPEDIATYYCQQWSSNPFTFGQGTKLQITR 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FSGSGSGTDYTFTISSLQPEDIATYYCQQWSSNPFTFGQGTKLQITR 107

SEQ ID NO:23 (HER2 antibody trastuzumab heavy chain):
RESULT 8
US-14-517-616A-10
; Sequence 10, Application US/14517616A
; Patent No. 9669107
; GENERAL INFORMATION
;  APPLICANT: Kim, Yongzu
;  APPLICANT:Park, Taekyo
;  APPLICANT:Woo, Sungho
;  APPLICANT:Lee, Hyangsook
;  APPLICANT:Kim, Sunyoung
;  APPLICANT:Cho, Jongun
;  APPLICANT:Jung, Doohwan
;  APPLICANT:Kim, Youngun
;  APPLICANT:Kwon, Hyunjin
;  APPLICANT:Chung, Yunseo
;  APPLICANT:Park, Yun-Hee
;  TITLE OF INVENTION: ANTIBODY-ACTIVE AGENT CONJUGATES AND METHODS OF USE
;  FILE REFERENCE: LCH-001.04
;  CURRENT APPLICATION NUMBER: US/14/517,616A
;  CURRENT FILING DATE: 2014-10-17
;  PRIOR APPLICATION NUMBER: 14/181,648
;  PRIOR FILING DATE: 2014-02-15
;  PRIOR APPLICATION NUMBER: 13/466,875
;  PRIOR FILING DATE: 2012-05-08
;  PRIOR APPLICATION NUMBER: 61/483,698
;  PRIOR FILING DATE: 2011-05-08
;  NUMBER OF SEQ ID NOS: 29
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 10
;  LENGTH: 450
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polypeptide
US-14-517-616A-10

  Query Match             100.0%;  Score 2412;  DB 11;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  450;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFNIKDTYIHWVRQAPGKGLEWVARIYPTNGYTRY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFNIKDTYIHWVRQAPGKGLEWVARIYPTNGYTRY 60

Qy         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCSRWGGDGFYAMDYWGQGTLVTVSS120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCSRWGGDGFYAMDYWGQGTLVTVSS120

Qy        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS180

Qy        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGG240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGG240

Qy        241 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN300

Qy        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDE360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDE360

Qy        361 LTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW420

Qy        421 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 450
              ||||||||||||||||||||||||||||||
Db        421 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 450


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642